DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0278234 to Masterson in view U.S. Patent Application Publication 2018/0191686 to Ghafourifar.
Masterson discloses a system (100 - fig. 1) for generating a resource preview (114 - fig. 2B) in a communication session (e.g., email or instant messaging; ¶ 0018), the system comprising at least one memory device (404 - fig. 4) storing computer-executable instructions and at least one processor (402 - fig. 4) configured to execute the stored instructions to:
receive, on a recipient device (118d — fig. 2B), a link (i.e., URL 106 in fig. 2B; ¶ 0029) sent from a sender (i.e., user 116 sends email message with link to recipient) to a recipient (i.e., recipient uses smartphone 118d - fig. 2B for receiving email from sender), wherein the link [106] is associated with a resource (i.e., user may compose messages comprising a link or URL 106 that is associated with a web page or resource and is to be received by a recipient of the email) (fig. 1; ¶ 0020 & 0024); 
at least one of credentials, security clearance, or authentication information associated with at least one of the sender or the recipient (0021-0023); and 
display, on the recipient device, a resource preview (114 - fig. 2B) based on the received link (i.e., automatic information layout engine 102 uses summarized content to generate a web content preview 114 for the URL or “link”) and the received user-attribute data. 

Masterson ‘234 do not explicitly disclose user attribute data including at least one of credentials, security clearance, or authentication information associated with at least one sender or recipient.

Ghafourifar ‘686 teach: user attribute data including at least one of credentials, security clearance, or authentication information (0053-user profile database, encryption keys, association of user profile and keys associated with those users; 0032-shared file, protected; 0030-privacy control for shared document) associated with at least one sender or recipient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Masterson ‘234 with user-attribute data, as taught by Ghafourifar ‘686, in order to provide privacy controls. 
	
Claims 1-5, 7, 10-13, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0278234 to Masterson in view of U.S. Patent No. 5,974,446 to Sonnenreich et al. 
Masterson ‘234 disclose:

Regarding claim 1, Masterson discloses a method of generating a resource preview (114 - fig. 2B) in a communication session (e.g., email or instant messaging; ¶ 0018), the method comprising:
receiving, on a recipient device (118d — fig. 2B), a link (i.e., URL 106 in fig. 2B; ¶ 0029) sent from a sender (i.e., user 116 sends email message with link to recipient) to a recipient (i.e., recipient uses smartphone 118d — fig. 2B for receiving email from sender), wherein the link (106) is associated with a resource (i.e., user may compose messages comprising a link or URL 106 that is associated with a web page or resource and is to be received by a recipient of the email) (fig. 1; ¶ 0020 & 0024);
receiving, from a database (¶ 0023-display capabilities “data/information” stored in a database) hosted outside the device (¶ 0027-distributed solution; ¶ 0053-data/information stored on a separate computing device), a preview-setting profile (i.e., web preview layouts 120 may include at least one horizontal layout and at least one vertical layout that are generated based on display properties of the receiving device and may be stored as predefined layout definitions) (¶ 0021 -0023) including user-attribute data, the user-attribute data including at least one of an interest, an expertise, a training or an academic or professional qualification associated with at least one of the sender or the recipient; and
displaying, on the recipient device [118d], a resource preview (114 - fig. 2B) based on the received link (i.e., automatic information layout engine 102 uses summarized content to generate received user-attribute data  (“received data” - i.e., automatic information layout engine 102 collects display configuration information and uses the information to select or generate a web preview layout 120) (¶ 0021-0023; 0027; 0032-0034; 0053).

Regarding claim 11, a method of generating a resource recommendation (114 - fig. 2B) in a communication session (e.g., email or instant messaging; ¶ 0018), the method comprising:
storing a recommendation-setting profile comprising user-attribute data of at least one of a sender or a recipient (i.e., web preview layouts 120 may include at least one horizontal layout and at least one vertical layout that are generated based on display properties of the receiving device and may be stored as predefined layout definitions) (¶ 0021-0022 & 0035-0036);
analyzing a communication sent from the sender (i.e., user 116 sends email message with link to recipient) to the recipient (i.e., recipient uses smartphone 118d — fig. 2B for receiving email from sender), wherein the communication comprises a link (106);
generating a resource recommendation (i.e., automatic information layout engine 102 uses summarized content to generate a web content preview 114 for the URL or “link”) associated with the link based on the user-attribute data, the user-attribute data including at least one of an interest, an expertise, a training, or an academic or professional qualification associated with at least one of the sender or the recipient (0021-0023); (discloses “data” -i.e., automatic information layout engine 102 collects display configuration information for receiving device 118d and uses the information to select or generate a web preview layout 120; ¶  0023-display capabilities “data/information” stored in a database; fig. 3, 308) (¶ 0021-0023 & 0032-0034); and 

Masterson ‘234 do not disclose:
the user-attribute data including at least one of an interest, an expertise, a training, or an academic or professional qualification.

Sonnenreich et al. ‘446 teach:
the user-attribute data (fig. 2-“personal attributes”, “personal profile”; col. 5, lines 55-60-databases) including at least one of an interest (col. 3, lines 55-60-interest and hobbies; col. 4, line 62-interests), an expertise, a training, or an academic or professional qualification.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Masterson ‘234 with user attribute data, as taught by Sonnenreich et al. ‘446, in order to readily identify user interests. 

Masterson ‘234 further disclose:
As for claim 2, Masterson discloses wherein the preview-setting profile further comprises at least one of a recipient-based preview setting (i.e., web preview layouts 120 may include at least one horizontal layout and at least one vertical layout that are generated based on display properties of the receiving device and may be stored as predefined layout definitions) (¶ 0021-0022 & 0035-0036), an environment-based preview setting, or a sender-based preview setting.

As for claim 3, Masterson discloses wherein the environment-based preview setting comprises a setting (i.e., properties of recipients display device) to display a resource preview based on the content of the communication session (i.e., an appropriate layout for rendering the web content preview may be selected based on one or more properties, such as size, resolution, or aspect ratio, of the display each time the web preview is displayed.) (¶ 0021 & 0032-0033).

As for claim 4, Masterson discloses wherein displaying the resource preview comprises generating the resource preview based on at least one of a received recipient profile (i.e., automatic information layout engine 102 collects display configuration information or “recipient profile” from receiving device 118d) (¶ 0022), data derived from a communication session, data derived from an environment associated with the recipient, a received sender profile, or a received sender selection.

As for claims 5 and 13, Masterson discloses wherein the displaying is performed by a chat application (i.e., instant messaging) (¶ 0018).

As for claims 7 and 16, Masterson discloses displaying the link [106], determining that the resource was updated (i.e., device orientation changes), and updating the link (i.e., Client-side detection may allow the system to dynamically update the layout of the web content preview 114 in response to changes in display orientation/aspect ratio at the client device (e.g., physically rotating a smart phone or tablet, resizing the message window, or reconfiguring the graphics adapter settings) after initially rendering the web content preview 114 for a particular orientation) (¶ 0024).

As for claims 10 and 19, Masterson discloses displaying a resource recommendation as a function of a recommendation-setting profile (i.e., web content preview 114 is displayed based on display capabilities, such that a horizontal or vertical layout is selected based on device orientation and aspect ratio) (¶  0021-0022 & 0028).

As for claim 12, Masterson discloses wherein generating the resource recommendation comprises generating the resource recommendation based on at least one of a received sender profile, data derived from a chat session, data derived from an environment associated with the sender, or a received recipient profile (i.e., automatic information layout engine 102 collects display configuration information or “recipient profile” from receiving device 118d) (¶ 0022).

As for claim 15, Masterson discloses wherein the request is associated with a communication session and the environment-based recommendation setting comprises a setting to display a resource recommendation based on the content of the communication session (i.e., an appropriate layout for rendering the web content preview may be selected based on one or more properties, such as size, resolution, or aspect ratio, of the display each time the web preview is displayed.) (¶ 0021 & 0032-0033).

Claims 8, 9, 17, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2015/0278234 to Masterson and U.S. Patent No. 5,974,446 to Sonnenreich et al. as applied above in view U.S. Patent Application Publication 2018/0191686 to Ghafourifar.
As concerns claims 8, 9, 17 and 18:

In an analogous art, Ghafourifar teaches providing credentials (i.e., adaptive privacy controls may be applied to a document or file by protecting the document or file using a shared password, encryption keys, or token controlled link; ¶  0030) from the sender (i.e., User A) to recipient (i.e., User B), wherein the credentials permit access to the resource (i.e., user B can only access the document or file shared by using a password, key, or link to a token) (¶  0031 0034, & 0036).
 Therefore, it would have been obvious before the effective filing date of the invention to modify Masterson to include providing credentials from the sender to recipient, wherein the credentials permit access to the resource as taught by Ghafourifar for the benefit of allowing a sender to apply customized privacy settings to particular parts of a resource (Ghafourifar - ¶ 0003).

As for Claims 9 and 18, Masterson fails to disclose wherein displaying/generating the resource preview comprises displaying/generating the resource preview as a function of the recipient's credentials.
In an analogous art, Ghafourifar teaches wherein displaying the resource preview comprises displaying/generating the resource preview as a function of the recipient's credentials (i.e., user B can only access or view part of the document or file by using a password, key, or link to a token) (¶  0031, 0034, & 0036). 


In an analogous art, Ghafourifar teaches the user-attribute data further includes at least one of credentials, security clearance, or authentication information (user B can only access or view part of the document or file by using a password, key, or link to a token) (¶  0031, 0034, & 0036); thus “qualified” if credential is included) associated with the sender or the recipient relative to the resource.
Therefore, it would have been obvious before the effective filing date of the invention to modify Masterson to include wherein displaying/generating the resource preview comprises displaying/generating the resource preview as a function of the recipient's credentials/authentication as taught by Ghafourifar for the benefit of allowing a sender to apply customized privacy settings to particular parts of a resource (Ghafourifar - ¶ 0003).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As concerns claim 1, the amended limitations have been addressed in the newly cited prior art rejection in view of Sonnenreich et al.
As concerns claim 20, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063.  The examiner can normally be reached on 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN B WALSH/Primary Examiner, Art Unit 2451